19-13895-jlg    Doc 247     Filed 05/20/20 Entered 05/20/20 12:44:11               Main Document
                                         Pg 1 of 2

                      EMMET, MARVIN & MARTIN, LLP
                                  COUNSELLORS AT LAW
                                                                                                    John Dellaportas
                                   120 Broadway 32nd Floor                                                   Partner
                                 New York, New York 10271                                          Tel: 212-238-3092
                                        212-238-3000                       Fax: 212-238-3100 Fax (alt.) 212-406-6953
                                                                                      jdellaportas@emmetmarvin.com
                                   www.emmetmarvin.com

                                                 May 20, 2020
   Via ECF

   Honorable James J. Garrity, Jr.
   United States Bankruptcy Court
   Southern District of New York
   One Bowling Green
   New York, NY 10004-1408

          Re: In re Orly Genger, Case No.: 19-13895-jlg

   Dear Judge Garrity:

          We write to briefly respond to the letter of earlier today from Eric Herschmann, the
   husband and putative creditor of the debtor, in which he demands that “no Confidentiality
   Order be issued until the issues raised by me are appropriately addressed.”

           In a nutshell, Mr. Herschmann insists the parties be denied access to our unredacted
   motion papers, because he imagines that a law was broken in a country six thousand miles
   away, and demands that this Court engage in fact-finding in aid of a foreign government
   that has shown no interest in pursuing his allegation. Meanwhile, his wife, the debtor (who
   lives with him), insists that she cannot respond to our motion until she sees our unredacted
   motion papers. Plainly, some gamesmanship is going on here.

           It should be noted that none of the materials in our motion to dismiss were produced
   by Mr. Herschmann himself. Indeed, in twenty months of post-judgment and bankruptcy
   discovery, Mr. Herschmann has yet to produce a single document on his own behalf, other
   than certain records concerning the couple’s $5 million home in Israel which, at his
   insistence, we have not even shown to our client. Instead, Mr. Herschmann has engaged
   in scorched-earth discovery litigation, filing a frivolous motion to quash, in which the U.S.
   District Court for the Western District of Texas found he had submitted a misleading
   declaration “in an attempt to frustrate the post-judgment discovery being attempted by Sagi
   Genger.” (A highlighted copy of that ruling is attached hereto.)

            Further, Mr. Herschmann is only a party to this case by virtue of a dubious
   “promissory note” that his law firm drafted and backdated, and he then caused his wife (an
   artist) to sign, purportedly for his firm’s own legal services, and notwithstanding that he
   had previously told the Court and the debtor that those services were being provided




                            NEW YORK, NEW YORK • MORRISTOWN, NEW JERSEY
19-13895-jlg    Doc 247     Filed 05/20/20 Entered 05/20/20 12:44:11           Main Document
                                         Pg 2 of 2

   EMMET, MARVIN & MARTIN,   LLP                                                            2


   “pro bono.” Yet in this capacity, he has repeatedly taken absurd, obstructionist positions,
   even going so far as to argue that Judge Davis himself was not permitted to review
   confidential materials filed in connection with our motion.

          Mr. Herschmann should not be permitted to hold up this case any longer. He has
   never raised any issue with the actual language of the proposed Order. To the extent he
   now purports to have unrelated issues regarding matters in other forums, they are not
   properly before this Court, and he first raised them with Your Honor without the requisite
   meet-and-confer, despite the Court’s March 4 instruction that he do so.

           We thank the Court for its consideration.

                                                Sincerely,




                                                John Dellaportas
   Encl.
